Citation Nr: 1816303	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include inadequate personality disorder, depressive disorder w/ psychotic symptoms, schizoid personality disorder, mood disorder not otherwise specified (NOS) and personality disorder NOS. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1976 to December 1980 and from December 1983 to September 1984. 

The Veteran's period of active service from December 1983 to September 1984 was under dishonorable conditions as indicated in a September 1990 administrative decision. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Nashville, Tennessee Regional Office (RO).

The Board has recharacterized the issue on appeal to accurately reflect the Veteran's contention. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In February 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In November 2017, the Board remanded the appeal to the RO for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's inadequate personality disorder, schizoid personality disorder and personality disorder NOS are not disorders subject to service connection.

2. The Veteran's depressive disorder and mood disorder NOS were not caused by active service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for an acquired psychiatric disorder, to include inadequate personality disorder, depressive disorder w/ psychotic symptoms, schizoid personality disorder, mood disorder NOS and personality disorder NOS, have not been met. 38 U.S.C § 1131 (2012); 38 C.F.R. §§ 3.303(c), 3.303(d), 4.9, 4.127 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a September 2011 notice to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The September 2011 notice was issued to the Veteran prior to the October 2011 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analysis

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of applicable legislation. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2017); see also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (holding that intellectual developmental and personality disorders are excluded as injuries or diseases for compensation purposes under 38 C.F.R. § 3.303(c) and noting that a veteran with such disorders is not entitled to the presumption of soundness under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b)). However, a disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. 38 C.F.R. § 4.127; VA Gen. Coun. Prec. 82-90 (July 18, 1990).

In his November 1976 pre-entrance medical history report, the Veteran reported no psychiatric medical history and reported that his health was "good."

In the Veteran's November 1976 pre-entrance medical examination report, the service medical examiner noted no psychiatric abnormalities and assigned the Veteran a "1" rating under the PULHES profile system, indicating that his psychiatric condition was then within normal limits. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H "); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). 

A June 1977 medical care record indicated that the Veteran became progressively tense and nervous, and increased his smoking and alcohol intake. The service medical examiner observed the Veteran's hands were shaking and his finger nails were bitten. No diagnosis was provided; however, the examiner indicated that the Veteran was unable to handle conflict.

In October 1978, the Veteran underwent an evaluation to determine suitability for continued active duty service. The Veteran was diagnosed with inadequate personality disorder. The service medical examiner opined that the Veteran's long history of emotional deprivation and physical abuse were major contributing factors to his present lack of ability to tolerate stress. The examiner also indicated that the Veteran has shown impulsiveness, poor decision making, and drug and alcohol abuse. The examiner recommended that the Veteran be discharged. 

In an October 1978 medical examination report, no psychiatric abnormalities were noted and the Veteran was found qualified for discharge. However, an October 1978 medical record indicated that the Veteran underwent a drug and alcohol abuse evaluation. The examiner opined that the Veteran was not an alcoholic and recommended retention in the military. 

A December 1979 military personnel record indicated that the Veteran was admitted into a psychiatric unit for self-inflicted lacerations on his left forearm. The Veteran reported that he was depressed due to domestic difficulties and drank alcohol to calm his nerves. The Veteran was diagnosed with alcoholism and habitual excessive drinking. He returned to full duty. 

A June 1980 service consultation report indicated that the Veteran denied being an alcoholic and reported that he just wanted to party. The Veteran was diagnosed with alcoholism and inadequate personality disorder.

In his October 1980 pre-separation medical history report, the Veteran answered in the affirmative as to whether he once had or currently had depression, nervous trouble of any sort and alcoholism. The "physician's summary section" indicated that the Veteran's nervousness was due to his inadequate personality disorder. 

In the Veteran's October 1980 pre-separation medical examination report, no psychiatric abnormalities were noted.     

VA treatment records dated September 1998 to August 2007 and October 2007 to May 2014 indicated that the Veteran, on numerous occasions, reported that he was depressed due to life circumstances and used alcohol and illicit drugs to self-medicate his depression. No etiological opinions were provided.  

In July 2011, the Veteran was afforded a VA mental disorders examination. The Veteran was diagnosed with depressive disorder with psychotic symptoms, methamphetamine dependence and schizoid personality disorder. No etiology opinion was provided. 

In an August 2011 addendum to the July 2011 VA examination, the examiner opined that the Veteran's depressive disorder was caused by the Veteran's "inevitable situational circumstances" that were due to his own actions, drug dependency, and poor vocational and social adjustment. Concerning the Veteran's methamphetamine dependence, the examiner opined that it was not caused by service; rather, it was a continuation of the Veteran's alcohol and drug dependence that existed since his teenage years. As to the Veteran's schizoid personality disorder, the examiner opined that it was not caused by service; rather, it existed since the Veteran's teenage years and exacerbated by his drug dependency. 

In an October 2011 addendum, the VA examiner opined that the Veteran's behavior and emotional problems was a natural progression of premilitary traits and that the disorders were "exacerbated only in the sense that the symptoms occurred in a structured environment, a military unit, and were thus recognized more frequently and dealt with more promptly."    

In December 2017, the Veteran was afforded another VA mental disorders examination. The Veteran was diagnosed with mood disorder NOS and personality disorder NOS. The examiner indicated that the Veteran's mood and personality disorders are not linked. The examiner also indicated that the Veteran does not have a current substance abuse disorder because it is managed by the Veteran. 

Concerning the Veteran's mood disorder, the VA examiner opined that it did not preexist active service nor was it caused by active service. As to the Veteran's personality disorder, the examiner opined that it preexisted active service because the symptoms that manifested during service that were attributable to the Veteran's personality disorder originated from his childhood. The examiner also opined that the Veteran's substance abuse disorder, during service, was a standalone condition that was made worse by his preexisting personality disorder. 

In the February 2018 Post-Remand Brief, the Veteran's representative argued that VA has not, clearly and unmistakably, shown that the Veteran's personality disorder preexisted service entrance. However, a personality disorder is not a disease or injury within the meaning of applicable legislation for VA compensation purposes and thus are not subject to service connection.

A preponderance of the evidence is against a grant of service connection for the Veteran's inadequate personality disorder, schizoid personality disorder and personality disorder NOS and against a finding that the Veteran's depressive disorder and mood disorder NOS was caused by his active service. The Veteran's inadequate personality disorder, schizoid personality disorder and personality disorder NOS do not constitute a disease or injury for the purposes of service connection. The August 2011 VA examiner opined that the Veteran's depressive disorder was not caused by service; rather it was caused by "situational circumstances" that were due to his own actions, drug dependency, and poor vocational and social adjustment. The December 2017 VA examiner opined that the Veteran's mood disorder NOS was not caused by active service. Therefore, service connection is not warranted and the claim is denied. 

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, to include inadequate personality disorder, depressive disorder w/ psychotic symptoms, schizoid personality disorder, mood disorder NOS and personality disorder NOS is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


